UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-19301 COMMUNICATION INTELLIGENCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2790442 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Shoreline Drive, Suite 500, Redwood Shores, CA94065-1413 (Address of principal executive offices)(Zip Code) (650) 802-7888 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. large accelerated filer accelerated filer non-accelerated filer X Smaller reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Section 12b-2 of the exchange Act) Yes No X Number of shares outstanding of the issuer's Common Stock, as of May 14, 2011: 191,228,541. INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three-Month Periods Ended March 31, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Three-Month Period Ended March 31, 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three-Month Periods Ended March 31, 2011 and 2010 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 23 PART II.OTHER INFORMATION Item 1.Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2.Unregistered Sale of Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4.(Removed and Reserved) 24 Item 5.Other Information 24 Item 6.Exhibits (a) Exhibits 24 Signatures 27 - 2 - PART I–FINANCIAL INFORMATION Item 1.Financial Statements. Communication Intelligence Corporation Condensed Consolidated Balance Sheets Unaudited (In thousands) March 31, December 31, Assets Unaudited Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $9 at March 31, 2011 and December 31, 2010 Prepaid expenses and other current assets 50 44 Total current assets Property and equipment, net 34 26 Patents, net Capitalized software development costs, net Other assets 29 29 Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued compensation Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue long-term Deferred rent Derivative liability Total liabilities Commitments and contingencies Stockholders' equity: Series A-1 Preferred Stock, $.01 par value; 2,000 shares authorized; 829 and 813 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively, ($829 liquidation preference at March 31, 2011) 829 813 Series B Preferred Stock, $.01 par value; 14,000 shares authorized; 8,587 and 8,380 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively, ($12,881 liquidation preference at March 31, 2011) 6,558 6,350 Series C Preferred Stock, $.01 par value; 4,100 shares authorized; 3,163 and 2,211 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively, ($4,745 liquidation preference at March31, 2011) 2,984 2,032 Common stock, $.01 par value; 1,050,000 shares authorized; 191,229 and 191,489 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively 1,912 1,915 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes form an integral part of these Condensed Consolidated Financial Statements -3 - Communication Intelligence Corporation Condensed Consolidated Statements of Operations Unaudited (In thousands, except per share amounts) Three Months Ended March 31, Revenue: Product $ $ 37 Maintenance Total Revenue Operating costs and expenses: Cost of sales: Product Maintenance 24 Research and development Sales and marketing General and administrative Total operating costs and expenses Loss from operations ) ) Interest and other expense, net (2 ) – Interest expense: Related party − ) Other − (5 ) Amortization of loan discount and deferred financing: Related party − ) Other − ) Loss on derivative liability ) (8 ) Net loss ) ) Accretion of beneficial conversion feature, Preferred shares: Related party (Note 6) ) − Other (Notes 6) ) − Preferred stock dividends: Related party ) ) Other ) (3 ) Net loss attributable to commonstockholders $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes form an integral part of these Condensed Consolidated Financial Statements -4 - Communication Intelligence Corporation Consolidated Statement of Changes in Stockholders' Equity Three Months Ended March 31, 2011 Unaudited (In thousands) Series A-1Preferred Shares Outstanding Series A-1Preferred Shares Amount Series B Preferred Shares Outstanding Series B Preferred Shares Amount Series C Preferred Shares Outstanding Series C Preferred Shares Amount Common Shares Outstanding Common Stock Amount Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Loss Total Balance as of December 31, 2010 $ ) $ ) $ Stock-based employee compensation Restricted stock expense 1 1 Forfeiture of restricted stock issued in lieu of salary ) (3 ) ) ) Series C Preferred Shares issued for services 97 97 97 Warrants issued for services (4
